Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 1 of 23 Page ID #:235



1
2
3
4
5
6
7
8
                                     UNITED STATES DISTRICT COURT
9
10                                CENTRAL DISTRICT OF CALIFORNIA
11
12    ENTREPRENEUR MEDIA, INC.,                          Case No. 8:20-cv-01690-JVS-ADS
13                      Plaintiff,                       STIPULATED PROTECTIVE ORDER
14
                        vs.
15
16    KELLY ROACH, an individual; KELLY
      ROACH, LLC d/b/a KELLY ROACH
17    INTERNATIONAL, a Pennsylvania
18    company; and DOES 1-10,
19                      Defendants.
20
       KELLY ROACH, an individual; KELLY
21
       ROACH, LLC d/b/a KELLY ROACH                      Complaint Filed: September 4, 2020
22     INTERNATIONAL, a Pennsylvania                     Trial Date:      January 11, 2022
       company,
23
24                        Counterclaimants,
25
                          vs.
26
       ENTREPRENEUR MEDIA, INC.,
27
28                        Counterdefendants.
     ROA03-01:2961476_1:1-29-21                        -1-
                                         STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 2 of 23 Page ID #:236



 1            Plaintiff Entrepreneur Media, Inc. and Defendants Kelly Roach and Kelly Roach, LLC
 2 d/b/a Kelly Roach International stipulate as follows:
 3
     I.       PURPOSES AND LIMITATIONS – GOOD CAUSE STATEMENT
 4
              Disclosure and discovery activity in this action are likely to involve production of certain
 5
     confidential, proprietary, private or trade secret information for which special protection from
 6
 7 disclosure would be warranted, such as information regarding the parties’ sales and profits,
 8 marketing budgets, launch schedules, and product development.                     Disclosure of this

 9 information would cause irreparable harm to the parties by allowing their competitors to gain
10 an unfair advantage by accessing their confidential, proprietary, private or trade secret
11
     information. Accordingly, the parties hereby stipulate to and petition the Court to enter the
12
     following Stipulated Protective Order Governing Confidential Materials (“Order” or
13
     “Stipulated Protective Order”).
14
              The parties acknowledge that this Order does not confer blanket protections on all
15
16 disclosures or responses to discovery. The protection it affords extends only to the limited
17 information or items that are entitled to confidential treatment under the applicable legal
18 principles. To the extent practicable, only those parts of documents, items, or oral or written
19 communications that require protection shall be designated. Designations with a higher
20
     confidentiality level when a lower level would suffice are prohibited. Mass, indiscriminate, or
21
     routinized designations are prohibited. Unjustified designations expose the designator to
22
     sanctions, including the Court’s striking all confidentiality designations made by that
23
24 designator. Designations under this Order are allowed only if the designations are necessary to
25 protect material that, if disclosed to persons not authorized to view it, would cause competitive
26 or other recognized harm. Material may not be designated if it has been made public, or if
27 designation is otherwise unnecessary to protect a secrecy interest. If a designator learns that
28
     ROA03-01:2961476_1:1-29-21                       -2-
                                        STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 3 of 23 Page ID #:237



 1 information or items that it designated for protection do not qualify for protection at all or do
 2 not qualify for the level of protection initially asserted, that designator must promptly notify
 3
     all parties that it is withdrawing the mistaken designation.
 4
              The parties further acknowledge, as set forth in Section XI (FILING PROTECTED
 5
     MATERIAL) below, that this Stipulated Protective Order does not entitle them to file
 6
 7 confidential information under seal. The parties shall follow the applicable rules when seeking
 8 permission from the Court to file material under seal; Civil Local Rule 79-5 sets forth the
 9 procedures that must be followed and the standards that will be applied when a party seeks
10 permission from the Court to file material under seal.
11
              Notwithstanding anything in this Order, Disclosure or Discovery Material, as defined
12
     in Section II.B below, shall not be used by the Receiving Party, as defined in Section II.M
13
     below, for any purpose other than for prosecuting or defending this action.
14
15 II.        DEFINITIONS

16            A.       Designating Party: a Party or Non-Party that designates information or items

17            that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” Or

18            HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” as those terms are defined
19            below.
20
              B.       Disclosure or Discovery Material: all items or information, regardless of the
21
              medium or manner in which it is generated, stored, or maintained (including, among
22
              other things, testimony, transcripts, or tangible things), that are voluntarily exchanged,
23
24            produced or generated by any Party or Non-Party in disclosures or responses to

25            discovery in this matter.

26
27
28
     ROA03-01:2961476_1:1-29-21                         -3-
                                          STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 4 of 23 Page ID #:238



1             C.       Expert: a person with specialized knowledge or experience in a matter pertinent
2             to the litigation who has been retained by a Party or its counsel to serve as an expert
3
              witness or as a consultant in this action.
4
              D.       “CONFIDENTIAL” Information or Items:          information (regardless of how
5
              generated, stored, or maintained) or tangible things that a Designating Party believes in
6
7             good faith constitutes or embodies matter used by it in or pertaining to its business,

8             which matter is not generally known and which the Designating Party would not

9             normally reveal to third parties or would cause third parties to maintain in confidence,
10            and any other information that would qualify as Confidential pursuant to the applicable
11
              legal standard.
12
              E.       “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” Information or Items:
13
              certain limited CONFIDENTIAL material or information that is competitively sensitive
14
              and constitutes or contains: (1) technical information such as product design or
15
16            formulation, (2) information within the definition of trade secret provided by state or

17            federal law, (3) formulae or source code, (4) research and development information, (5)

18            customer lists, (6) sales, cost, pricing, or other financial information, (7) plans for
19            strategic business initiatives or marketing plans, or (8) any other information that
20
              contains the Designating Party’s trade secrets or other confidential research,
21
              development, or commercial, personal and/or financial information of an extremely
22
              sensitive nature that may cause significant competitive harm to, and/or breach the
23
24            privacy of, the Designating Party if disclosed to persons other than those described in

25            Section VII.B (ACCESS TO AND USE OF PROTECTED MATERIAL) below.

26            F.       Non-Party: Any natural person, partnership, corporation, association, or other
27            legal entity not named as a Party to this action.
28
     ROA03-01:2961476_1:1-29-21                       -4-
                                        STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 5 of 23 Page ID #:239



 1            G.       Outside Counsel: (i) attorneys who are not employees of a Party to this action and
 2            who have been retained to represent and/or counsel a Party in this action, and (ii)
 3
              partners, associates, other attorneys, and staff of such counsel to whom it is reasonably
 4
              necessary to disclose the information for this litigation.
 5
              H.       In-House Counsel:       attorneys or paralegals, and other legal department
 6
 7            personnel, who are employees of a Party to this action.         In-House Counsel does not

 8            include Outside Counsel or any other outside counsel.

 9            I.       Party or Parties: any party to this action, and all parties to this action, including
10            all of its or their officers, directors, owners, members, partners, trustees, beneficiaries,
11
              insurers, employees, consultants, retained experts, attorneys, and outside counsel (and
12
              their support staff).
13
              J.       Producing Party: a Party or Non-Party that produces Disclosure or Discovery
14
              Material in this action.
15
16            K.       Professional Vendors: persons or entities that provide litigation support services

17            (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

18            organizing, storing, or retrieving data in any form or medium) and their employees and
19            subcontractors.
20
              L.       Protected Material: any Disclosure or Discovery Material that is designated as
21
              “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
22
              M.       Receiving Party: a Party that receives Disclosure or Discovery Material from a
23
24            Producing Party.

25 III.       SCOPE

26            The protections conferred by this Order cover not only Protected Material, but also any
27 information copied or extracted therefrom, as well as all copies, excerpts, summaries, or
28
     ROA03-01:2961476_1:1-29-21                         -5-
                                          STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 6 of 23 Page ID #:240



 1 compilations thereof plus testimony, conversations, or presentations by Parties or counsel to
 2 or in court or in other settings that might reveal Protected Material. All notes, memoranda,
 3
     reports, and other written communications that reveal or discuss information contained in
 4
     Protected Materials shall be given the same protections under this Order as though they were
 5
     designated as Protected Material. Any person found to have made an impermissible use of any
 6
 7 Protected Material produced in this action may be subject to, without limitation, appropriate
 8 civil penalties, including for contempt of court.
 9 IV.        DURATION
10            Even after the termination of this litigation—whether by settlement, discontinuance,
11
     dismissal, severance, judgment or other disposition—the confidentiality obligations imposed
12
     by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a
13
     court order otherwise directs. The Court shall retain jurisdiction to enforce this Order during
14
15 and beyond final disposition of this action. The recipient of any Protected Material hereby
16 agrees to subject itself/himself/herself to the jurisdiction of this Court for the purpose of any
17 proceedings related to the performance under, compliance with, or violations of this Order.
18 V.         DESIGNATING PROTECTED MATERIAL
19            A.       Manner and Timing of Designations. Except as otherwise provided in this
20
     Order, or as otherwise stipulated or ordered, material that qualifies for protection under this
21
     Order must be clearly designated before the material is disclosed or produced. Designation in
22
     conformity with this Order requires the following:
23
24                     1.         For information in documentary form (apart from transcripts of

25 depositions or other pretrial or trial proceedings): the Producing Party must affix, at a
26 minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
27 EYES ONLY” (or “HIGHLY CONFIDENTIAL — AEO” as space permits) at the top or bottom
28
     ROA03-01:2961476_1:1-29-21                          -6-
                                           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 7 of 23 Page ID #:241



 1 of each page that contains Protected Material, including on each page of any electronically
 2 produced document.
 3
                       A Party or Non-Party that makes original documents or materials available for
 4
     inspection need not designate them for protection until after the inspecting Party has indicated
 5
     which material it would like copied and produced. During the inspection and before the
 6
 7 designation, all of the material made available for inspection shall be deemed “HIGHLY
 8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
 9 documents it wants copied and produced, the Producing Party must determine which
10 documents, or portions thereof, qualify for protection under this Order, and before producing
11
     the specified documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
12
     CONFIDENTIAL—ATTORNEYS’ EYES ONLY” legend at the top or bottom of each page that
13
     contains Protected Material. If only a portion of a document or portions of the material on a
14
15 page qualifies for protection, the Designating Party also must clearly identify the protected
16 portion(s) (e.g., by making appropriate markings in the margins).
17                     2.         For testimony given in depositions or in other pretrial or trial

18 proceedings: all transcripts will automatically be designated “HIGHLY CONFIDENTIAL—
19 ATTORNEYS’ EYES ONLY” from the day of the deposition or proceeding to 30 calendar days
20
     after the final original transcript becomes available for review. During this period of automatic
21
     designation, the Designating Party may provide written designations of those portions of the
22
     testimony that qualify for protection under this Order. If such written designations are
23
24 submitted, then the final transcript will be revised to reflect those designations. After the
25 expiration of this period of automatic designation, if no written designations are submitted by
26 the Designating Party, then the entire transcript will be deemed not confidential, and the
27 transcript will be revised to remove all confidentiality designations.
28
     ROA03-01:2961476_1:1-29-21                          -7-
                                           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 8 of 23 Page ID #:242



 1                     3.         For information produced in some form other than documentary and for
 2 any other tangible items: the Producing Party must affix the legend “CONFIDENTIAL” or
 3
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in a prominent place on the exterior
 4
     of the container or containers in which the information or item is stored or in some other
 5
     reasonable fashion depending on the form of the material. If that matter is stored or recorded
 6
 7 electronically (including databases, images, or programs stored on computers, discs, networks
 8 or backup tapes) and a legend cannot be affixed on it, the Designating Party may designate
 9 such material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES
10 ONLY” by cover letter identifying the Protected Material. Parties other than the Producing
11
     Party shall also have the right to designate such materials for confidential treatment in
12
     accordance with this Order by written notice. If only portions of the information or item
13
     warrant protection, the Designating Party, to the extent practicable, shall designate the
14
15 protected portions only.
16                     4.         For information revealed in the course of a hearing: all hearing testimony

17 will automatically be designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
18 from the day of the hearing to 14 calendar days after the final original transcript becomes
19 available for review, except that Parties may draft orders on the hearings as necessary to
20
     effectuate the Court’s decisions. During this period of automatic designation, the Designating
21
     Party may provide written designations of those portions of the testimony that qualify for
22
     protection under this Order. If such written designations are submitted, then the final
23
24 transcript will be revised to reflect those designations. After the expiration of this period of
25 automatic designation, if no written designations are submitted by the Designating Party, then
26 the entire transcript will be deemed not confidential, and the transcript will be revised to
27 remove all confidentiality designations.
28
     ROA03-01:2961476_1:1-29-21                            -8-
                                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 9 of 23 Page ID #:243



 1            B.       Inadvertent Failure to Designate. If timely corrected, an inadvertent failure
 2 to designate qualified information or items as “CONFIDENTIAL” or “HIGHLY
 3
     CONFIDENTIAL–ATTORNEYS’ EYES ONLY” does not, standing alone, waive the Designating
 4
     Party’s right to secure protection under this Order for such material.                     If material is
 5
     appropriately designated after the material was initially produced, the Receiving Party, on
 6
 7 timely notification of the designation, must make reasonable efforts to assure that the material
 8 is treated in accordance with the provisions of this Order. As used in this Order, an act is
 9 “timely” if it does not unduly prejudice another Party.
10            C.       FRE 502(d) Order and Clawback Procedure.
11
                       1.         No Waiver. If the Producing Party discloses information in connection
12
     with this action that the Producing Party thereafter claims to be privileged or protected by
13
     the attorney-client privilege or work product protection (“Protected Information”), the
14
15 disclosure of that Protected Information will not constitute or be deemed a waiver or
16 forfeiture--in this or any other action--of any claim of privilege or work product protection
17 that the Producing Party would otherwise be entitled to assert with respect to the Protected
18 Information and its subject matter.
19              2.     Full Protection. This Order protects any disclosure of Protected
20
     Information, whether that disclosure is inadvertent or otherwise.
21
                       3.         Degree of Care. Each Party is entitled to decide, in its sole discretion,
22
     the appropriate degree of care to exercise in reviewing materials for privilege. Irrespective of
23
24 the care that is actually exercised in reviewing materials for privilege, the Court hereby
25 orders that disclosure of Protected Information in discovery conducted in this action shall
26 not waive any claim of privilege or work product protection that the Producing Party would
27
28
     ROA03-01:2961476_1:1-29-21                            -9-
                                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 10 of 23 Page ID #:244



 1 otherwise be entitled to assert with respect to the Protected Information and its subject
 2 matter.
 3
                       4.         Notification. A Producing Party must notify the Receiving Party, in
 4
     writing, that it has disclosed that Protected Information without intending a waiver by the
 5
     disclosure. Upon receipt of such notification, the Receiving Party shall immediately take all
 6
 7 reasonable steps to destroy or return all copies, electronic or otherwise, of such document or
 8 other information, and shall provide a written certification that it will cease further review,
 9 dissemination, and use of the Protected Information.
10                     5.         Maximum Protections. This Order shall be interpreted to provide the
11
     maximum protection allowed to the Producing Party by Federal Rule of Evidence 502(d).
12
     The provisions of Federal Rule of Evidence 502(b)(2) are inapplicable to the production of
13
     Protected Information under this Order. However, if for any reason the Court finds that this
14
15 Section is inapplicable to Protected Information, then Rule 502(b) will apply in its absence.
16            D.       Applicability to Non-Parties. In the course of this action, the Parties may

17 attempt to discover documents and information from third parties. Any third party from
18 whom discovery is sought by a Party to this action may avail itself of the protections and
19 limitations of disclosure provided for in this Stipulated Protective Order. The third party shall
20
     identify any Confidential or Highly Confidential – Attorneys’ Eyes Only information produced
21
     in accordance with this Stipulated Protective Order. The Parties hereby agree to treat any
22
     material designated Confidential or Highly Confidential – Attorneys’ Eyes Only and produced
23
24 by a third party in accordance with the terms of this Stipulated Protective Order. The Parties
25 shall reference this Stipulated Protective Order in any subpoena or discovery request they
26 serve or otherwise provide to any third party.
27
28
     ROA03-01:2961476_1:1-29-21                           - 10 -
                                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 11 of 23 Page ID #:245



 1 VI.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2            A.       Timing of Challenges
 3
                       1.         Any Party or Non-Party may challenge a designation of confidentiality at
 4
                       any time that is consistent with the Court’s Scheduling Order.
 5
              B.       Meet and Confer
 6
 7                     1.         The Challenging Party shall initiate the dispute resolution process under

 8                     Local Rule 37.1 et seq. or follow the procedures for informal, telephonic

 9                     discovery hearings on the Court’s website.
10            C.       The burden of persuasion in any such challenge proceeding shall be on the
11
     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
12
     harass or impose unnecessary expenses and burdens on other parties) may expose the
13
     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
14
15 confidentiality designation, all parties shall continue to afford the material in question the level
16 of protection to which it is entitled under the Producing Party’s designation until the Court
17 rules on the challenge.
18 VII. ACCESS TO AND USE OF PROTECTED MATERIAL
19      A.  Basic Principles
20
                       1.         A Receiving Party may use Protected Material that is disclosed or
21
                       produced by another Party or by a Non-Party in connection with this action only
22
                       for prosecuting, defending, or attempting to settle this action. Such Protected
23
24                     Material may be disclosed only to the categories of persons and under the

25                     conditions described in this Order. When the action has been terminated, a

26                     Receiving Party must comply with the provisions of Section XIV (FINAL
27                     DISPOSITION) below.
28
     ROA03-01:2961476_1:1-29-21                           - 11 -
                                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 12 of 23 Page ID #:246



1                      2.         Protected Material must be stored and maintained by a Receiving Party at
2                      a location and in a secure manner that reasonably ensures that access is limited
3
                       to the persons authorized under this Order.
4
              B.       Disclosure of “CONFIDENTIAL” Information or Items
5
                       1.         Unless otherwise ordered by the Court or permitted in writing by the
6
7                      Designating Party, a Receiving Party may disclose any information or item

8                      designated “CONFIDENTIAL” only to:

9                                 a.     In-House Counsel of the Receiving Party;
10                                b.     The Receiving Party’s Outside Counsel in this action, as well as
11
                                  employees and consultants of said Counsel to whom it is reasonably
12
                                  necessary to disclose the information for this litigation;
13
                                  c.     The Receiving Party, if that party is an individual, or if the
14
                                  Receiving Party is an entity, then its officers, directors, and employees of
15
16                                the Receiving Party and its related/affiliated entities to whom disclosure

17                                is reasonably necessary for this litigation;

18                                d.     Experts (as defined in this Order) of the Receiving Party, and their
19                                administrative support staff, if any, to whom disclosure is reasonably
20
                                  necessary for this action and who have signed the “Acknowledgment and
21
                                  Agreement to Be Bound” (Exhibit A);
22
                                  e.     The Court and its personnel;
23
24                                f.     Neutral evaluators, mediators or arbitrators assigned to the case by

25                                the Court or retained for the case by the mutual agreement of the Parties;

26                                g.     Court reporters and their staff;
27
28
     ROA03-01:2961476_1:1-29-21                           - 12 -
                                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 13 of 23 Page ID #:247



1                                 h.    Professional jury or trial consultants, mock jurors, and Professional
2                                 Vendors for services such as copying, scanning, or electronic document
3
                                  processing to whom disclosure is reasonably necessary for this action and
4
                                  who have signed the “Acknowledgment and Agreement to be Bound”
5
                                  attached as Exhibit A hereto;
6
7                                 i.    Any author or recipient of a document containing the information

8                                 or a custodian or other person who otherwise possessed or knew the

9                                 information;
10                                j.    During their depositions, witnesses in the action to whom
11
                                  disclosure    is   reasonably   necessary   and   who   have   signed   the
12
                                  “Acknowledgment and Agreement to Be Bound” (Exhibit A),             unless
13
                                  otherwise agreed by the Designating Party or ordered by the Court; and
14
              C.       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
15
16                     Information or Items:

17                     1.         Unless otherwise ordered by the Court or permitted in writing by the

18                     Designating Party, a Receiving Party may disclose any information or item
19                     designated “HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY” only to
20
                       those persons listed in Section VII.B.1(b), (e)-(i) above, as well as to experts as
21
                       set forth in Section VII.B.1(d) above as long as the expert is not a current officer,
22
                       director, owner, member, partner, contractor or employee of a Party or of a
23
24                     competitor of a Party, nor anticipated at the time of retention to become an

25                     officer, director, owner, member, partner, contractor, or employee of a Party or

26                     a competitor of a Party.
27            D.       Maintenance of Signed Acknowledgements
28
     ROA03-01:2961476_1:1-29-21                             - 13 -
                                               STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 14 of 23 Page ID #:248



1                      1.         Counsel for the Receiving Party wishing to disclose Protected Materials
2                      shall maintain the original signed “Acknowledgement and Agreement to Be
3
                       Bound by Order.”
4
              E.       Disclosure Not Otherwise Authorized.
5
                       1.         In the event that Counsel representing any Party in this action believes
6
7                      that it is necessary to disclose Protected Materials to an individual or entity to

8                      whom disclosure is not permitted by this Order, such Counsel shall make a

9                      written request (delivered by hand, email or fax) to counsel for the Designating
10                     Party identifying the individual to whom it is desired to make such disclosure and
11
                       the specific Protected Materials involved, and notifying the Designating Party
12
                       that it has five business days to object to such disclosure. Within five business
13
                       days of the request, counsel for the Designating Party may object to such
14
                       disclosure by delivering by hand, email, or fax a written objection to Counsel
15
16                     serving the disclosure request. Failure to object constitutes consent to such

17                     disclosure.

18                     2.         In the event that a Designating Party objects to such disclosure, such
19                     Protected Materials shall not be disclosed to any individual other than those to
20
                       whom disclosure is permitted by the provisions of this Order until such dispute
21
                       has been resolved by agreement of the Parties or, after the Parties engage in a
22
                       good faith meet and confer about this issue (which conference is to occur within
23
24                     five business days of a written request therefor), by order of the Court. However,

25                     both parties agree to act in good faith to approve reasonable requests, if feasible,

26                     to use “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27                     ONLY” information at depositions taken in this action, but acknowledge that
28
     ROA03-01:2961476_1:1-29-21                          - 14 -
                                            STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 15 of 23 Page ID #:249



 1                     requests of this nature should generally be made using the procedure in this
 2                     Section prior to the deposition if reasonably anticipated.
 3
              F.       Authorized Disclosures. Nothing in this Order shall preclude any party to the
 4
                       proceeding or their attorneys from:
 5
                       1.         Showing materials designated as “CONFIDENTIAL” or “HIGHLY
 6
 7                     CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to an individual who either

 8                     prepared or reviewed the document prior to the filing of this action, or is shown

 9                     by the document to have received the document.
10                     2.         Disclosing or using, in any manner or for any purpose, any information,
11
                       documents, or things from the party’s own files.
12
                       3.         Disclosing or using, in any manner or for any purpose, any information,
13
                       documents, or things obtained from a lawful source other than discovery.
14
                       4.         Disclosing or using, in any manner or for any purpose, any information,
15
16                     document, or thing that is at the time of production or disclosure, or

17                     subsequently becomes, through no wrongful act or failure to act on the part of

18                     the Receiving Party, generally available to the relevant public through
19                     publication or otherwise, or is already rightfully in the possession of the
20
                       Receiving Party at the time of production.
21
     VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED                                       IN
22
     OTHER LITIGATION
23
24            If a Receiving Party is served with a subpoena or an order issued in other litigation that

25 would compel disclosure of any information or items designated in this action as
26 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party
27 must promptly notify in writing (by hand, email or fax) the Designating Party and in no event
28
     ROA03-01:2961476_1:1-29-21                          - 15 -
                                            STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 16 of 23 Page ID #:250



 1 more than five days after receiving the subpoena or order. Such notification shall include a
 2 copy of the subpoena or court order. Provided that the Producing Party has taken the necessary
 3
     steps to prevent, through judicial process, production of the documents sought to be produced,
 4
     the Receiving Party shall not produce to the party in the other action any documents designated
 5
     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and will
 6
 7 maintain the status quo pending resolution of the Producing Party’s motion to quash or
 8 analogous proceeding.
 9            The Receiving Party also must immediately inform in writing the party who caused the
10 subpoena or order to issue in the other litigation that some or all of the material covered by the
11
     subpoena or order is subject to this Stipulated Protective Order. In addition, the Receiving
12
     Party must deliver a copy of this Order promptly to the party in the other action that caused
13
     the subpoena or order to issue.
14
              The purpose of imposing these duties is to alert the interested parties to the existence
15
16 of this Order and to afford the Designating Party in this case an opportunity to try to protect
17 its confidentiality interests in the court from which the subpoena or order issued. The
18 Designating Party shall bear the burdens and the expenses of seeking protection in that court
19 of its confidential material and nothing in these provisions should be construed as
20
     authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
21
     another court.
22
     IX.      A      NON-PARTY’S         PROTECTED          MATERIAL          SOUGHT        TO      BE
23
24            PRODUCED IN THIS LITIGATION

25            A.       The terms of this Order are applicable to information produced by a Non-Party

26 in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
27 ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with
28
     ROA03-01:2961476_1:1-29-21                      - 16 -
                                        STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 17 of 23 Page ID #:251



 1 this litigation is protected by the remedies and relief provided by this Order. Nothing in these
 2 provisions should be construed as prohibiting a Non-Party from seeking additional
 3
     protections.
 4
              B.       In the event that a Party is required, by a valid discovery request, to produce a
 5
     Non-Party’s confidential information in its possession, and the Party is subject to an agreement
 6
 7 with the Non-Party not to produce the Non-Party’s confidential information, then the Party
 8 shall:
 9                     1.         Promptly notify in writing the Requesting Party and the Non-Party that
10                     some or all of the information requested is subject to a confidentiality agreement
11
                       with a Non-Party;
12
                       2.         Promptly provide the Non-Party with a copy of the Stipulated Protective
13
                       Order in this action, the relevant discovery request(s), and a reasonably specific
14
                       description of the information requested; and
15
16                     3.         Make the information requested available for inspection by the Non-

17                     Party, if requested.

18            C.       If the Non-Party fails to seek a protective order from this court within 14 days of
19 receiving the notice and accompanying information, the Receiving Party may produce the Non-
20
     Party’s confidential information responsive to the discovery request. If the Non-Party timely
21
     seeks a protective order, the Receiving Party shall not produce any information in its
22
     possession or control that is subject to the confidentiality agreement with the Non-Party before
23
24 a determination by the court. Absent a court order to the contrary, the Non-Party shall bear
25 the burden and expense of seeking protection in this court of its Protected Material.
26
27
28
     ROA03-01:2961476_1:1-29-21                          - 17 -
                                            STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 18 of 23 Page ID #:252



 1 X.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 3
     Material to any person or in any circumstance not authorized under this Stipulated Protective
 4
     Order, the Receiving Party must immediately, and no later than two business days after
 5
     learning of such disclosure, (1) notify in writing the Designating Party of the unauthorized
 6
 7 disclosure, (2) use its best efforts to retrieve all copies of the Protected Material, (3) inform the
 8 person or persons to whom an unauthorized disclosure was made of all the terms of this Order,
 9 and (4) request such person or persons to execute the “Acknowledgment and Agreement to be
10 Bound” that is attached hereto as Exhibit A.
11
     XI.      FILING PROTECTED MATERIAL
12
              Without written permission from the Designating Party or a court order secured after
13
     appropriate notice to all interested persons, a Party may not file in the public record in this
14
15 action any Protected Material. A Party that seeks to file under seal any Protected Material must
16 comply with the Applicable Federal Rules of Civil Procedure and Local Rules of this Court.
17 XII. MISCELLANEOUS
18            A.       Right to Further Relief. Nothing in this Order abridges the right of any
19 person to seek its modification by the Court in the future.
20
              B.       Admissions and Waivers.          Neither the entry of this Order, nor the
21
     designation of any information or documents as “CONFIDENTIAL” or “HIGHLY
22
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or failure to make such a designation, shall
23
24 constitute evidence or any admission with respect to any issue in the case, and shall not
25 constitute a waiver of any objections to the disclosure of such information. Nothing in this
26 Order shall be construed as waiving any objections of either Party as to the admissibility of a
27 particular document into evidence. Moreover, nothing in this Order shall be construed to
28
     ROA03-01:2961476_1:1-29-21                     - 18 -
                                       STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 19 of 23 Page ID #:253



 1 require any Party to disclose to any other Party any “CONFIDENTIAL” or “HIGHLY
 2 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information, or to prohibit any Party from
 3
     refusing to disclose “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 4
     ONLY” information to any other Party.
 5
              C.       Right to Assert Other Objections.        By stipulating to the entry of this
 6
 7 Stipulated Protective Order, no Party waives any right it otherwise would have to object to
 8 disclosing or producing any information or item on any ground not addressed in this Stipulated
 9 Protective Order. Similarly, no Party waives any right to object on any ground to use in
10 evidence of any of the material covered by this Stipulated Protective Order.
11
     XIII. FINAL DISPOSITION
12
              Unless otherwise ordered or agreed in writing by the Parties, within ninety (90) days
13
     after the final termination of this action (e.g., a Court order terminating this action and from
14
15 which no appeal is taken), each Receiving Party must make reasonable efforts to return or
16 destroy all Protected Material. As used in this paragraph, “all Protected Material” includes all
17 copies, abstracts, compilations, summaries, and any other form of reproducing or capturing
18 any of the Protected Material. Whether the Protected Material is returned or destroyed, the
19 Receiving Party must submit a written certification to the Producing Party (and, if not the same
20
     person or entity, to the Designating Party) by the 90-day deadline that affirms that the
21
     Receiving Party has taken reasonable efforts to comply with the foregoing provisions, and has
22
     not retained any copies, abstracts, compilations, summaries or other forms of reproducing or
23
24 capturing any of the Protected Material. “Reasonable efforts” shall not require the return or
25 destruction of Confidential Material from (i) disaster recovery or business continuity backups,
26 (ii) data stored in system-generated temporary folders or near-line storage, (iii) archived data
27 with limited end-user accessibility, and/or (iv) material that is subject to legal hold obligations
28
     ROA03-01:2961476_1:1-29-21                    - 19 -
                                      STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 20 of 23 Page ID #:254



 1 or commingled with other such material. Backup storage media will not be restored for
 2 purposes of returning or certifying destruction of Confidential Material, but such retained
 3
     information shall continue to be treated in accordance with the Order.
 4
              Notwithstanding this provision, Counsel are entitled to retain archival copies and are
 5
     not required to return or destroy copies of all pleadings, motion papers, written discovery, trial,
 6
 7 deposition, and hearing transcripts, legal memoranda, correspondence, attorney-client
 8 communications or attorney work product, deposition and trial exhibits, expert reports,
 9 attorney work product, and consultant and expert work product, even if such materials contain
10 Protected Material, provided that such Counsel take appropriate steps to prevent the disclosure
11
     in a manner contrary to this Order of such Protected Material. Any such archival copies that
12
     contain or constitute Protected Material remain subject to this Stipulated Protective Order as
13
     set forth in Section V (DURATION) above.
14
15
16 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17 Dated:January 29, 2021                       LATHAM & WATKINS LLP
18
                                                By /s/ Adam Herrera
19                                                Adam Herrera
20
                                                   Attorney for Plaintiff
21                                                 Entrepreneur Media Inc.
22
23
24
25
26
27
28
     ROA03-01:2961476_1:1-29-21                    - 20 -
                                      STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 21 of 23 Page ID #:255



 1 Dated: January 29, 2021                CALL & JENSEN
                                          A Professional Corporation
 2                                        Samuel G. Brooks
                                          Nilab R. Tolton
 3
 4
                                          By:     /s/ Samuel G. Brooks
 5                                              Samuel G. Brooks
 6                                        Attorneys for Defendants and Counterclaimants
                                          Kelly Roach and Kelly Roach, LLC dba Kelly
 7                                        Roach International
 8
 9
10 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11
12 Dated: February 2, 2021                    /s/ Autumn D. Spaeth
                                          HONORABLE AUTUMN D. SPAETH
13                                        United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ROA03-01:2961476_1:1-29-21                - 21 -
                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 22 of 23 Page ID #:256



 1                                    EXHIBIT A
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3
              I,                                    [print or type full name], of
 4
                        [print or type full address], declare under penalty of perjury that I have read in
 5
     its entirety and understand the Stipulated Protective Order that was issued by the United States
 6
 7 District Court for the Central District of California on [DATE] in the case of Entrepreneur
 8 Media, Inc. v. Kelly Roach, Case No. 8:20-cv-01690-JVS-ADS. I agree to comply with and to
 9 be bound by all the terms of this Stipulated Protective Order, and I understand and
10 acknowledge that failure to so comply could expose me to sanctions and punishment in the
11
     nature of contempt of court. I solemnly promise that I will not disclose in any manner any
12
     information or item that is subject to this Stipulated Protective Order to any person or entity
13
     except in strict compliance with the provisions of this Order.
14
              I further agree to submit to the jurisdiction of the United States District Court for the
15
16 Central District of California for the purpose of enforcing the terms of this Stipulated Protective
17 Order, even if such enforcement proceedings occur after termination of this action. I hereby
18 appoint                                          [print or type full name] of
19                      [print or type full address and telephone number] as my California agent for
20
     service of process in connection with this action or any proceedings related to enforcement of
21
     this Stipulated Protective Order.
22
     Date:
23
24 City and State where sworn and signed:
25 Printed Name:
26 Signature:
27
28
     ROA03-01:2961476_1:1-29-21                       - 22 -
                                         STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01690-JVS-ADS Document 35 Filed 02/02/21 Page 23 of 23 Page ID #:257



1                                 SIGNATURE CERTIFICATION
2             I hereby certify that the content of this document is acceptable to Adam Herrera,
3 counsel for Plaintiff Entrepreneur Media Inc., and that I have obtained Mr. Herrera’s
4 authorization to affix his electronic signature to this document.
5
6                                                By: /s/ Samuel G. Brooks
                                                 Samuel G. Brooks
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ROA03-01:2961476_1:1-29-21                   - 23 -
                                     STIPULATED PROTECTIVE ORDER
